                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

                              EASTERN DIVISION


JAMES STEWART,

               Plaintiff,
                                           No. 18 C 7584
                   v.
                                           Judge Mary M. Rowland
JP MORGAN CHASE BANK, N.A.,
et. al.,

             Defendants.


                    MEMORANDUM OPINION AND ORDER

    Pro se Plaintiff, James Stewart (“Stewart”), brings claims against Defendant

McCalla Raymer Leibert Pierce, LLC (“MRLP”) 1 for violation of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). MRLP moves to

dismiss Stewart’s first amended complaint under Federal Rule of Civil Procedure

12(b)(6). For the reasons stated herein, MRLP’s motion to dismiss [53] is granted in

part, denied in part.


                            I. FACTUAL ALLEGATIONS

    The following facts are alleged in Stewart’s first amended complaint and are

presumed true for the purpose of resolving the pending motion to dismiss. On or

about September 12, 2007, Stewart purchased a home using a note and mortgage

through Washington Mutual Bank (“WaMu”). (Dkt. 48 at ¶30). The same day,

1Stewart refers to MRLP as MCRP throughout the First Amended Complaint. The Court
will refer to the defendant as MRLP.
                                                                                    1
WaMu sold the loan to the Federal Home Loan Mortgage Corporation (“Freddie

Mac”). (Id. at ¶31). On September 25, 2008, the Office of Thrift Supervision closed

WaMu, and the Federal Deposit Insurance Corporation (“FDIC”) was named

receiver of WaMu’s holdings. (Id. at ¶33). Stewart alleges that the FDIC sold

“virtually all” of WaMu’s assets to Chase the same day. (Id.). Stewart further

alleges that on or about March 18, 2011, Chase refinanced the loan. (Id. at ¶33).

   Between July 1, 2016 and December 5, 2016, Stewart had a number of oral and

written communications with Chase regarding the balance on the Chase loan. (Dkt.

48 at ¶¶40–43). According to the Amended Complaint, Stewart was told three

different times by Chase employees that the balance on his Chase account was zero.

(Id. at ¶41). Between January 2017 and October 31, 2018, Stewart also had a

number of oral and written communications with Chase, Experian, TransUnion,

Equifax, Freddie Mac and MRLP regarding the status of the Chase loan. (Id. at

¶¶44, 46, 48). Stewart alleges that he received conflicting and confusing information

from Chase, Freddie Mac and MRLP about whether Chase was the original creditor,

present creditor or servicer of the loan or whether Freddie Mac was the creditor of

the loan. (Id. at ¶¶52, 78). Specifically, on January 5, 2017, Stewart received a

dunning letter from MRLP stating that Freddie Mac was the creditor; whereas, on

April 3, 2018, Stewart received another communication from MRLP stating that

Chase was the original creditor and present creditor and servicer of the loan. (Id. at

¶¶66–67). Stewart also alleges that Freddie Mac’s website stated that it was the

creditor of the loan from February 12, 2017 through March 5, 2019. (Id. at ¶¶53, 88)



                                                                                    2
(citing Dkt. 48 at 64, 88). On June 7, 2017, November 3, 2017, and May 11, 2018,

Chase, through MRLP, filed foreclosure complaints against Stewart based on the

Chase loan. (Id. at ¶55). 2 On November 21, 2017, Stewart sent written letters by

certified mail to TransUnion, Equifax, and Experian disputing his Chase loan,

including the status of his account and the amount in the account. (Id. at ¶¶38–40).

On December 4, 2017, 3 Stewart sent a notice of dispute pursuant to 15 U.S.C. §

1692g(b) to Chase, MRLP, and Codilis & Associates, P.C. (Id. at ¶56) (citing Dkt. 48

at 79–80). Stewart alleges that in its response letter dated April 3, 2018, MRLP

failed to validate the debt, the chain of title and the history of charges and

payments. (Id. at ¶57) (citing Dkt. 48 at 89). On October 30, 2018, Stewart sent a

letter disputing the Freddie Mac account directly to Freddie Mac and Equifax,

Experian, and TransUnion. (Id. at ¶47, 60).

    Stewart claims that MRLP violated various sections of the FDCPA, including: (1)

Sections 1692e(2) and (10) by the false, misleading or deceptive representation of

the character and status of his debt in its two communications dated January 5,

2017 and April 3, 2018; (2) Section 1692e(5) by threatening to take action that




2 MRLP argues that any claims against it regarding the foreclosure actions on June 7, 2017 and
November 3, 2017 are time barred because Stewart filed the current FDCPA action against MRLP
on November 15, 2018 and an FDCPA action must be brought within one year of injury. (Dkt. 54 at
3–5) (citing Gajewski v. Ocwen Loan Servicing, 650 F. App’x 283, 286 (7th Cir. 2016) (“statute of
limitations [on an FDCPA action] begins to run upon injury . . . and is not tolled by subsequent
injuries.”). In response, Stewart appears to concede this point, but states that the allegations in his
amended complaint are based on the third filing of foreclosure dated May 11, 2018 which is not time
barred. (Dkt. 77 at 6–7). MRLP acknowledges that claims related to the May 11, 2018 foreclosure
action are not time barred. (Dkt. 83 at 3).

3Stewart states in his amended complaint that he disputed the debt on December 6, 2017, but the
exhibit he attached indicates that the dispute letter was dated December 4, 2017.

                                                                                                      3
cannot legally be taken; and (3) Section 1692g(b) by continuing to attempt to collect

the debt without verifying and validating the debt. (Dkt. 48 at ¶¶ 89–90). 4

                                    II. LEGAL STANDARD

         A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to

state claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6); General

Electric Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080 (7th Cir.

1997). In ruling on a motion to dismiss, the Court accepts as true all well-pleaded

facts in the Plaintiff’s complaint and must “construe the complaint in the ‘light most

favorable to the’ plaintiff.” Zahn v. N. Am. Power & Gas, LLC, 847 F.3d 875, 877

(7th Cir. 2017) (quoting Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016)).

However, the Court is not “obliged to accept as true legal conclusions or

unsupported conclusions of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir.

2002).

         “To survive a motion to dismiss, a complaint must contain sufficient factual

allegations to state a claim for relief that is plausible on its face.” Ill. Bible Coll.

Ass’n v. Anderson, 870 F.3d 631, 636 (7th Cir. 2017), as amended (Oct. 5, 2017), cert

denied sub nom. Ill. Bible Coll. Ass’n v. Cross, 138 S. Ct. 1021 (2018). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.


4 While MLRP notes that Stewart’s allegations can be confusing and difficult to follow, the Court
“construe[s] pro se filings liberally and [will] address the discernable arguments.” Wilson v. Brennan,
724 F. App'x 466, 469 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811
(7th Cir. 2017)).

                                                                                                     4
Twombly, 550 U.S. 544, 556 (2007)). “While a plaintiff need not plead ‘detailed

factual allegations’ to survive a motion to dismiss, she still must provide more than

mere ‘labels and conclusions or a formulaic recitation of the elements of a cause of

action’ for her complaint to be considered adequate. . . .” Bell, 835 F.3d at 738

(quoting Iqbal, 556 U.S. at 678).

                                    III. DISCUSSION

   MRLP moves to dismiss Stewart’s claims under the FDCPA because: (1) MRLP’s

communications to Stewart did not falsely represent the character and status of the

debt and an unsophisticated consumer would not have been confused by the MRLP’s

communications; (2) Stewart does not allege any facts to demonstrate that MRLP

was legally unable to file a foreclosure action on behalf of Chase; (3) Stewart does

not allege any facts to show that MRLP attempted to collect the debt before it sent

its April 3, 2018 communication to Stewart that verified the debt.

   a. Claim under §§ 1692e(2), 1692e(10) and 1692g(a)

   Stewart claims that MRLP violated the FCDPA by giving a false, deceptive or

misleading representation of the character and status of his debt in its two demand

letters dated January 5, 2017 and April 3, 2018 in violation of § 1692e(2) and §

1692e(10). The Court construes Stewart’s amended complaint as alleging a claim

under § 1692g(a) as well, even though he did not specifically refer to this section.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.”) (internal



                                                                                       5
quotations and citations omitted); see also Rabe v. United Air Lines, Inc., 636 F.3d

866, 872 (7th Cir. 2011) (“A complaint need not identify legal theories, and

specifying an incorrect theory is not a fatal error.”).

   The FDCPA prohibits “debt collectors” from engaging in abusive, deceptive, or

unfair debt-collection practices. Gburek v. Litton Loan Servicing LP, 614 F.3d 380,

384 (7th Cir. 2010). Pursuant to § 1692e, “[a] debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection

of any debt.” Section 1692(e)(2) prohibits the false representation of “the character,

amount, or legal status of any debt,” and § 1692e(10) prohibits “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.” Further, § 1692g(a) requires a debt

collector to include “the name of the creditor to whom the debt is owed” in its initial

communication to the debtor, and “a statement that, upon the consumer's written

request within the thirty-day period, the debt collector will provide the consumer

with the name and address of the original creditor, if different from the current

creditor.” A debt collector violates § 1692g(a) when it either fails to provide required

information or provides the information in a “confusing” manner. McMillan v.

Collection Prof'l Inc., 455 F.3d 754, 758 (7th Cir. 2006); Sims v. GC Servs., L.P., 445

F.3d 959, 963 (7th Cir.2006).

   To evaluate whether a collection letter is false, misleading or deceiving, or

whether the information is provided in a confusing manner, courts must view the

claim “though the eyes of the ‘unsophisticated consumer.’” Wahl v. Midland Credit



                                                                                       6
Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009); Ruth v. Triumph Partnerships, 577

F.3d 790, 800 (7th Cir. 2009); McMillan, 455 F.3d at 759 (“Whether or not a letter is

“false, deceptive, or misleading” (in violation of § 1692e) or “unfair or

unconscionable” (in violation of § 1692f) are inquiries similar to whether a letter is

confusing in violation of § 1692g. After all, as our cases reflect, the inquiry under §§

1692e, 1692g and 1692f is basically the same: it requires a fact-bound

determination of how an unsophisticated consumer would perceive the letter”)

(collecting cases)). “The letter must be clear and comprehensible to an individual

who is ‘uninformed, naïve, [and] trusting,’ but not without a rudimentary

knowledge about the financial world or incapable of making basic deductions and

inferences.” Zemeckis v. Glob. Credit & Collection Corp., 679 F.3d 632, 635 (7th Cir.

2012) (internal citations omitted).

   The Seventh Circuit has “cautioned that a district court must tread carefully

before holding that a letter is not confusing as a matter of law when ruling on a

Rule 12(b)(6) motion because district judges are not good proxies for the

unsophisticated consumer whose interest the statute protects.” McMillan, 455 F.3d

at 758 (internal quotation marks omitted); see also Lox v. CDA, Ltd., 689 F.3d 818,

822 (7th Cir. 2012) (“Contrary to some other circuits, we treat the question of

whether an unsophisticated consumer would find certain debt collection language

misleading as a question of fact.”) (internal citations omitted). But the Seventh

Circuit has also emphasized that “as a matter of law, [courts] shall not entertain a

plaintiff's bizarre, peculiar, or idiosyncratic interpretation of a collection letter,”



                                                                                      7
McMillan, 455 F.3d 754 at 758, and “dismissal is appropriate as a matter of law

when it is ‘apparent from a reading of the letter that not even a significant fraction

of the population would be misled by it.’” Zemeckis, 679 F.3d at 636 (quoting Taylor

v. Cavalry Inv., L.L.C., 365 F.3d 572, 574 (7th Cir. 2004)).

   MRLP argues that it “cannot be held liable for the bizarre or idiosyncratic

confusion suffered by Plaintiff when not even a significant portion of the population

would have been misled by the fact the creditor for the loan changed after 15

months.” (Dkt. 54 at 9). The Court disagrees and finds that Stewart’s interpretation

of the letters is neither “bizarre” nor “idiosyncratic.” Simply put, one of the letters

stated Chase owned the debt, the other letter stated Freddie Mac owned the debt.

That states a cause of action.

   Braatz is instructive. There the court denied a motion to dismiss and found that

an unsophisticated consumer could be confused where a dunning letter explained

that LVNV Funding (“LVNV”) is the creditor but also identified the debt as

belonging to Citibank. Braatz v. Leading Edge Recovery Solutions, LLC, No. 11 C

3835, 2011 WL 9528479 (N.D. Ill. Oct. 20, 2011). The court explained:

      This is an apparent contradiction that the debt collector fails to
      explain. An unsophisticated consumer might understand that LVNV
      had purchased the delinquent Citibank account. That is, however, but
      one plausible inference to be drawn from the letter. An unsophisticated
      consumer might just as reasonably conclude that she believed to be a
      single debt was now owed to two separate companies (LVNV and
      Citibank).

Braatz, 2011 WL 9528479 *1. Similarly, here, the January 2017 collection letter

indicated that Freddie Mac was “the current creditor to whom the debt is owed,”

(dkt. 48 at 41), while the April 2017 letter indicated the “Present Creditor” was
                                                                                     8
Chase, (id. at 42). MRLP does not explain this apparent contradiction or clarify the

relationship between these two entities. “An unsophisticated consumer receiving

this information may well be confused or concerned that two separate companies

[Freddie Mac and Chase] may be seeking to collect on a single debt.” Taylor v.

Alltran Fin., LP, No. 118CV00306JMSMJD, 2018 WL 4484856, at *4 (S.D. Ind.

Sept. 19, 2018); see also Walls v. United Collection Bureau, Inc., No. 11 C 6026, 2012

WL 1755751, at *1–2 (N.D. Ill. May 16, 2012) (denying motion to dismiss, finding

“the letter at issue engenders confusion sufficient to state a claim for violation of §

1692g of the FDCPA” where the debt collector failed to explain the relationship

between Resurgent (the “Client”) and LVNV (the “Current Owner”) in a collection

letter.).

       As the court in Braatz noted, “[s]uch confusion might cause an

unsophisticated consumer to be concerned about the possibility she was being

defrauded or that she might pay the incorrect creditor and continue to have

outstanding debt.” Braatz, 2011 WL 9528479 *1. The Braatz court concluded that

“[d]iscovery may reveal that the unsophisticated consumer may not be confused by

the dunning letter's identification of two potential creditors, but that is a question of

fact not suitable for resolution at this stage of the litigation.” Id.; see also Aribal v.

GMAC Mortg., LLC, No. 12 C 9735, 2013 WL 3895282, at *4 (N.D. Ill. July 29, 2013)

(denying a motion to dismiss FDCPA claim under §§ 1692e(2) and 1692 g(a)(2)

where “an unsophisticated consumer might find the statement the ‘debt is owed to

Partners for Payment Relief DE III, LLC which is authorized to receive payment on



                                                                                             9
your loan but which may not be the recorded holder of the security deed’ confusing

because—although it identifies Partners as a creditor—the language suggests that

another entity, namely, the recorded holder of the security deed, may also be a

potential creditor.”).

       Drawing all reasonable inferences in Stewart’s favor, the Court finds that

Stewart plausibly alleges that the dunning letters received from MLRP were

confusing and misleading from the viewpoint of an unsophisticated consumer in

violation of §§ 1692e(2), 1692e(10) and 1692g(a).

   b. Claim under § 1692g(b)

   Stewart claims that MRLP violated § 1692g(b) by continuing to attempt to

collect the debt without verifying and validating the debt. MRLP argues that this

claim fails because Stewart does not allege facts to show that MRLP attempted to

collect the debt before it sent its April 3, 2018 communication to Stewart that

verified the debt.

   Section 1692g(b) requires that if the consumer disputes the debt in writing, the

debt collector must either “provide the requested validations and continue their

debt collecting activities, or they may cease all collection activities.” Jang v. A.M.

Miller & Assocs., 122 F.3d 480, 483 (7th Cir. 1997) (citing 15 U.S.C.A. § 1692g(b)).

   MRLP argues that it did not violate § 1692(b) because it (1) properly validated

the debt in its April 3, 2018 letter and (2) did not engage in debt collection activities

between the time it was notified of the dispute in Stewart’s December 4, 2017

dispute letter and the time if verified the debt in its April 2018 letter. (Dkt. 54 at



                                                                                       10
10–11). The Court agrees. Stewart does not make any allegations that MRLP

continued its collection efforts between December 4, 2017, when it received notice of

the dispute and April 2018 when it verified the debt. Although Stewart does not

allege otherwise, MRLP was not obligated “to undertake an independent debt

validity investigation” and could rely on “information provided by the client-

creditor.” (Dkt. 54 at 5) (citing Jenkins v. Union Corp. , 999 F. Supp. 1120, 1133

(N.D. Ill. 1998).

   c. Claim under § 1692e(5)

   Stewart claims that MRLP violated § 1692e(5) by threatening to take action that

cannot legally be taken. Specifically, Stewart alleges that MRLP could not legally

file a foreclosure suit on behalf of Chase because Freddie Mac was the holder of the

note and the only entity able to file a foreclosure action. (Dkt. 48 at ¶¶84–86).

MRLP argues that this claim fails because Stewart does not and cannot allege facts

that demonstrate this.

   As an initial matter, although Stewart attached the underlying state foreclosure

actions filed on November 3, 2017 and May 11, 2018 to his amended complaint, he

did not attach the exhibits to those actions. In its motion to dismiss, MRLP attaches

the exhibits, including the Mortgage, Note, and Loan Modification Agreement of the

mortgage. (Dkt. 59-2). The Court will consider these exhibits in ruling on this

motion to dismiss as they are referenced in the amended complaint and are central

to Stewart’s claims against MRLP. See McCready v. eBay, Inc., 453 F.3d 882, 891

(7th Cir.2006); Hecker v. Deere & Co., 556 F.3d 575, 582–83 (7th Cir.2009). The



                                                                                  11
Court may also take judicial notice of these filings, as they are matters of public

record, without converting the motion to dismiss into a motion for summary

judgment. See General Electric Capital Corp., 128 F.3d at 1080. The Seventh Circuit

has noted that courts are “not bound to accept the pleader's allegations as to the

effect of [such attachments to motions to dismiss], but can independently examine

the document and form its own conclusions as to the proper construction and

meaning to be given the material.” Burke v. 401 N. Wabash Venture, LLC, 714 F.3d

501, 505 (7th Cir.2013) (internal quotations and citations omitted).

   The underlying state foreclosure actions filed on November 3, 2017 and May 11,

2018 by MRLP on behalf of Chase were brought under Illinois Mortgage Foreclosure

Law (“IMFL”), which is “the exclusive procedure for foreclosure of mortgages in

Illinois.” Plaza Bank v. Kappel, 334 Ill. App. 3d 847, 850, 779 N.E.2d 359, 361

(2002) (citing 735 ILCS § 5/15–1106(a)(1)). “Generally speaking, only a mortgagee

can foreclose on property, and a mortgagee must (at a minimum) be ‘the holder of

an indebtedness . . . secured by a mortgage.’” Cogswell v. CitiFinancial Mortg. Co.,

624 F.3d 395, 402 (7th Cir. 2010) (quoting 735 ILCS § 5/15–1208). Under Illinois

law, “a mortgagee goes beyond just note holders to also encompass ‘any person

designated or authorized to act on behalf of such holder.’” Mortg. Elec. Registration

Sys., Inc. v. Barnes, 406 Ill. App. 3d 1, 7, 940 N.E.2d 118, 124 (2010) (quoting 735

ILCS § 5/15-1208). A plaintiff bringing a foreclosure suit must meet the pleading

requirements of 735 ILCS § 5/15-1504, which specifies that a plaintiff must attach a

copy of the mortgage and the note as exhibits. Attaching a note to the foreclosure



                                                                                  12
complaint is prima facie evidence that the foreclosing plaintiff owns the note. U.S.

Bank, Nat. Ass'n v. Dunn, No. 12 CV 1963, 2013 WL 1222054, at *3 (N.D. Ill. Mar.

25, 2013); Ocwen Loan Servicing LLC v. Kroening, No. 10 C 4692, 2011 WL

5130357, at *4 (N.D. Ill. Oct. 28, 2011) (citing 735 ILCS Sec 5/15-1504);

   Here, Chase is identified as the lender on all three documents attached to the

foreclosure complaints including the Mortgage and Note dated March 18, 2011 and

on the Loan Modification Agreement dated August 17, 2015. (Dkt. 59-2 at 7–21, 25–

27, 29–33). MRLP argues that based on the public documents attached to the

foreclosure actions, the Court should find that Chase met the statutory definition of

a mortgagee under Illinois law and therefore had standing to file the foreclosure

actions. In support, MRLP cites to Goode, where the plaintiff alleged that

PennyMac did not have standing to foreclose her mortgage loan because her

mortgage was securitized and transferred to Ginnie Mae, who claimed to be the

“holder and owner” of the mortgage note. Goode v. PennyMac Loan Servs., LLC, No.

14 C 01900, 2014 WL 6461689, at *4–5. (N.D. Ill. Nov. 18, 2014). The court found

that based on the documents in the public record, including the foreclosure action,

mortgage documents and assignments in the public record, plaintiff could not

plausibly allege this claim because “[t]here is no recorded transfer or assignment to

Ginnie Mae or any trust, and no hint that Ginnie Mae has ever identified itself as

the holder or owner of the note or beneficiary of the mortgage.” Id. The court

concluded that the plaintiff provided “no factual context for the allegation that




                                                                                  13
Ginnie Mae asserts that it is the holder and owner of the note and the mortgage's

beneficiary,” and, thus, granted the motion to dismiss. Id.

   The Court is convinced. The lender for the Note, executed on March 11, 2011, by

Stewart, that forms the basis of the foreclosure is Chase. (Dkt. 59-2(A)). It cannot be

disputed based on the documents in the public record that Chase is the creditor and

MRLP was acting lawfully by initiating foreclosure proceedings.



                                 IV. CONCLUSION

   For the reasons stated above, MRLP’s Motion to Dismiss [53] is granted in part

and denied in part. Stewart may proceed against MRLP for a violation of the

FDCPA under §§ 1692e(2), 1692e(10) and 1692g(a). Stewart may not proceed

against MRLP for a violation of the FDCPA under §§ 1692g(b) and 1692e(5).




                                            E N T E R:


Dated: January 28, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                    14
